DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Henning (DE 3733029) in view of Reifenberger et al. (“Reifenberger” hereinafter) (US PG PUB 2001/0009752).
Regarding claim 18, Becker teaches a device (item 10, figure 1) for melting a hot-melt adhesive, comprising 
a heating plate (item 24, figure 1), 
a plunger (item 12, figure 1), the plunger comprising a plunger end face (item 16, figure 1), 
a mounting (figure 1) and a storage container (item 22, figure 1) having an internal volume of more than 50 L (paragraph [0002], the container 22 is a barrel which inherently possess a volume of more than 50L), wherein the storage container has a 
the plunger end face and the heating plate are arranged opposite one another, and the storage container is received in the mounting in such a manner that the hot-melt adhesive is arranged between the plunger and the heating plate (figure 1), 
wherein the storage container can be removed from the device (container 22 is removable, paragraph [0027]).
Henning teaches that the heating plate has an outlet for the hot-melt adhesive but does not explicitly teach that the heating plate has a V-shaped surface structure which is formed by ribs, and it forms an outlet for melted hot-melt adhesive. 
Reifenberger teaches another hot melt adhesive dispensing system (item 10, figure 1) that comprises a heating plate (item 32, figure 2) that receives the stored hot-melt adhesive, melts the adhesive and transfers the melted adhesive to a dispensing pump, wherein the heating plate comprises multiple ribs (item 52, figure 2) which form a V-shaped structure that leads the hot melt adhesive to an outlet (item 50, figure 3) formed by V-shaped ribs structure (paragraphs [0031-32]). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Henning as taught by Reifenberger to provide the heating plate with V-shaped structure formed by ribs that are angled towards the outlet of the heating plate to guide the molten adhesive to the outlet such that the molten adhesive can be carried towards to the dispensing area. 

Regarding claim 20, Henning teaches that the storage container (item 22, figure 1) has a cylindrical shape.
Regarding claim 21, Henning teaches that the container is a barrel but does not explicitly teach that it is made of steel, plastics, or wood fibers. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have formed the container of Henning from metal such as steel, plastics, or wood fibers or any other suitable material because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  (See MPEP § 2144.07). Also, it is common knowledge in the art that barrels are generally made of metal due to abundance of metal and use of old and well-known metal forming techniques. 
Regarding claim 23, Henning teaches a coating device (figure 1) comprising an application unit (item 62, figure 1) and a device (item 10, figure 1) for melting as claimed in claim 18, wherein the device for melting is arranged on the application unit.




Allowable Subject Matter
Claims 22 and 24-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following document discloses hot melt adhesive dispensing system using a pressing plunger and a heating plate: US PN 4,195,755.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754